Citation Nr: 1410825	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left broken ankle ("left ankle disability").
 
2.  Entitlement to service connection for residuals of a right broken ankle ("right ankle disability").

3.  Entitlement to service connection for a lower back strain, bulging discs in lumbar spine ("back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's left ankle disability is not causally or etiologically related to his period of active service.

2.  The Veteran's right ankle disability is not causally or etiologically related to his period of active service.

3.  The Veteran's back disability is not causally or etiologically related to his period of active service; the Veteran's symptoms of a back disability were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Left and Right Ankle Disabilities

The Veteran contends that he broke both of his ankles during service, which has resulted in aching, pain, numbness, and decreased mobility of the lower extremities.  The Veteran has indicated that both in-service ankle injuries occurred while playing sports in 1974 and that his symptoms have continued since that time.

Unfortunately, the Veteran's contentions are outweighed by more probative evidence of record.  Specifically, service treatment records contain a July 1975 report of medical history in which the Veteran denied any foot trouble.  The Veteran himself therefore provided factual evidence against his own claim of high probative weight.

Moreover, the physician only noted in the July 1975 report of medical history that the Veteran experienced residual pain from a left ankle sprain, with no mention of any right ankle injury or residuals thereof.  The examiner also found the Veteran's feet to be clinically normal in the April 1975 separation examination report.  Therefore, service treatment records are absent any reference to a right ankle injury, and the left ankle injury was characterized as a sprain, rather than a break or fracture, as asserted by the Veteran.  

The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service and is therefore of more probative value than the more recent assertions made many years after service separation in the context of seeking monetary benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran also submitted a photograph of himself to show he had a cast on his left foot during service.  However, as discussed, the Board acknowledges that the Veteran suffered an injury to his left foot in service (this point is not at issue in this case).  

After service, the Veteran received treatment from "Dr. L.G." in May 2001.  At that time, the Veteran indicated that he began having persistent soreness of the right thigh, right ankle, and right foot the first week of May in 2001.  After physical examination, the Veteran was diagnosed with possible lumbosacral radiculopathy and peripheral neuropathy.  Therefore, the Veteran made no reference to any left ankle disability, nor did he indicate that his bilateral ankle symptoms had onset in service.  To the contrary, the Veteran indicated symptoms began in 2001, approximately twenty-five years since separation from service, and not continuously since service, as he had initially asserted when filing his claim.  Such inconsistencies weigh against the Veteran's credibility in this regard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Simply stated, the Veteran has provided more factual evidence against his own claim.

Moreover, such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In June 2009, the Veteran was afforded a VA joint examination.  The Veteran's claims file was reviewed, and an x-ray of the ankles showed no osseous or articular abnormalities.  The Veteran's ankles were described as normal.  An EMG was also performed, which showed peripheral neuropathy in the lower extremities.  The examination report indicates that the Veteran's diabetes was the "most likely etiology" of the peripheral neuropathy symptoms.  

After reviewing the objective tests and performing a physical examination, the examiner found there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof regarding a broken left ankle or residual of a strained left ankle.  The examiner also opined that a left ankle fracture in service could not be confirmed, but that the Veteran's lower extremity neuropathy would not be caused by or the result of either a fracture or strain of the left ankle.  With regard to the right ankle, the examiner indicated there was no evidence of an injury to the Veteran's right ankle during service, and, again, x-ray results of the right ankle were normal.  As such, the June 2009 VA examination provides highly probative evidence against the Veteran's claim.       

Finally, in August 2010 VA treatment records, the Veteran complained of chronic pain in the bilateral ankles.  However, a physical examination revealed full range of motion in all joints.  

A review of the evidence shows that the Veteran's bilateral ankle symptoms are not related to active service.  Instead, the June 2009 VA examiner could not diagnose any current residuals of any in-service ankle injuries.  Indeed, an x-ray of the Veteran's ankles yielded normal results.  Moreover, there is no indication that the Veteran had any in-service injury to the right ankle, and the examiner indicated that the Veteran's current neuropathy symptoms were not the result of either a left ankle strain, which was documented in service, or the result of a left ankle fracture, which was not documented in service. 

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for both a left and right ankle disability, and the claim as to these issues must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Service Connection for a Back Disability

The Veteran contends that he has a current back disability related to a motor vehicle accident that occurred during active duty training in 1977.  The Veteran also testified he hurt his back several times during service when he was loading ammunition in Germany.  

As an initial matter, the Veteran has been diagnosed with spondylosis with mild L5-S1 disc bulge.  An October 2008 MRI also revealed moderate severe posterior facet joint degenerative arthritis at the L5-S1 level.  Therefore, the Board finds that the Veteran has a current back disability for VA compensation purposes.  
However, because the Veteran's arthritis did not manifest within one year of separation from service, the claim cannot be awarded on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The evidence also does not demonstrate that the Veteran's symptoms are related to active service.  See Combee, 34 F.3d at 1043.  Indeed, while personnel records and lay statements show that the Veteran was involved in an accident with two dump trucks on October 25, 1977 (this point is not at issue in this case), the evidence does not show that the Veteran sustained any back injuries as a result of the accident.   Moreover, the record is absent any complaint of back pain related to lifting ammunition in Germany.

First, service treatment records show the Veteran's back was evaluated as clinically normal upon his separation from service in 1975.  The Veteran himself denied any back problems in his 1975 report of medical history as well, providing more evidence against his own claim.  Indeed, there was no mention of any pain related to lifting ammunition in any service treatment records. 

Turning to the dump truck accident of 1977, the Veteran himself  completed an accident report in October 2011 in which he did not identify any treatment he received as a result of the accident.  Instead, the evidence shows the Veteran first received treatment for his back in approximately 1983 as a result of injuries unrelated to service.  Treatment notes from "Dr. W.H.B." show the Veteran received treatment for back pain incurred while working at the city dump.  The Veteran's history noted a hospitalization "many years ago" for a kidney infection; there was no reference to any previous back injury.  The Veteran was diagnosed with an acute low back strain.  The Veteran again sought treatment for low back pain in October 1986.  At that time, he indicated he developed pain after lifting a garbage bag.  An x-ray performed by "Dr. B.M." showed spondylolysis of the L5-S1 with no subluxation and no neurological deficit in the lower extremities.  Further treatment in December 1986 included a detailed patient history in which the Veteran indicated he had back pain in the past, but that such pain had resolved on its own.  

Significant to this case, the Veteran indicated his back pain began seven years ago.  This would place the Veteran's onset of back pain in 1979, at the earliest, which is two years after the Veteran's dump truck accident.  Therefore, the Veteran's statements provide evidence against his own assertion that he injured himself in 1977 and experienced back symptoms since that time. 

Similarly, the Veteran underwent physical therapy for back pain in October 2008.  The Veteran stated he bent over to pick up a box at work, which prompted lower back pain.  He was diagnosed with a lumbar strain with radiculopathy.  Treatment notes indicate that Veteran's injury was an "exacerbation" of a back injury from 2002.  He completed physical therapy and subsequently returned for additional physical therapy in July 2009 as a result of worsening back pain.   At no time throughout the 2008 and 2009 treatment did the Veteran indicate that he injured his back during service.  Instead, he consistently indicated that he injured himself at work, providing more evidence against his claim. 

The evidence of record also contains a September 2013 letter submitted by Dr. N.R.  Dr. N.R. stated that she had not seen the Veteran since 1986.  However, she stated the Veteran had back pain since a truck accident in 1975.  

Not only is this statement factually inaccurate (the dump truck accident occurred in 1977), but it is also inconsistent with the medical evidence described above.  In short, if the Veteran was experiencing back pain since the truck accident in 1977, why would he report the onset of his symptoms as 1979 and omit such pertinent treatment history when seeking treatment for his back disability intermittently since 1983?  Instead, the Veteran consistently indicated he sustained injuries at work, with no reference to symptoms related to the prior dump truck accident.  Again, such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes, and, here, provide additional evidence against the Veteran's claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran's prior statements have provided highly probative evidence against his current claims.     

Therefore, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by May 2009 and December 2010 letters to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, personnel records, statements in support of the claim by the Veteran and his representative, VA treatment records, private medical records, and a VA joint examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied with regard to the Veteran's ankle disabilities.  With regard to the Veteran's back disability, as discussed above, there is no competent and credible evidence that the Veteran had a back disability during service.  Hence, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding his back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran testified at a hearing before the Board in August 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a back disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


